DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-39 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claim 33, 35, 36, 38, 39, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is rejected for being indefinite for the recitation of “progeny plant”. However, claim 33 is written (presumably by mistake) to depend on the method of claim 31 which is a method of mutagenesis. There is no mentioning of any self-cross or out-cross steps in the method of claim 31, and therefore, it is unclear what the “progeny plant” is referring to. The metes and bounds are not clear. Dependent claims 35, 36, 38 and 39 are also included in this rejection for their failure to correct the deficiency of the base claim.
Lack of Antecedent Basis
35 recites the limitation "The tobacco product of claim 33," in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "The tobacco product of claim 33," in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "The method of claim 36," in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "The method of claim 36," in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012) and Bienert, M.D. (The Plant Journal (2012) 72, 745–757) in view of Xu, D. (PGPUB US 20100218270 A1, 2010).
Claim 21 is drawn to a tobacco plant comprising an induced mutation in an endogenous gene, the endogenous gene has the sequence shown in SEQ ID NO: 35, wherein the mutation results in reduced expression of the endogenous gene relative to a corresponding plant lacking the mutation, wherein leaf from the plant exhibits a reduced amount of at least one alkaloid relative to leaf from a corresponding plant lacking the mutation.

Claims 34-39 are drawn to tobacco product and the method of making tobacco product from the tobacco plant comprising the mutation in the endogenous gene.
Claim interpretation:
The claims recite the endogenous gene having the naturally occurring sequence of SEQ ID NO: 35. As disclosed in the Specification, this endogenous gene is designated as C22474 (PDR5b) (see for example, Specification at p. 21, line 5; p. 33, Table 2 which shows C22474 has the nucleotide/protein sequences of SEQ ID NO; 35 or 36, respectively; p. 35, Table 7 which shows the nucleotide and protein sequences of SEQ ID NO: 35 and 36 are 100% identical with corresponding nucleotide or protein sequences of the Genbank entry AFN42938 pleiotropic drug resistance transporter 5b [Nicotiana tabacum];  also at p. 40, line 30 and throughout Example 8). As shown in the Specification, the nucleotide and protein sequences of this endogenous gene C22474 (PDR5b) is 100% identical with the corresponding nucleotide or protein sequences of N. tabacum. Therefore, the endogenous gene is treated as the endogenous N. tabacum gene encoding the pleiotropic drug resistance transporter 5b, as shown in Genbank entry AFN42938.
Teachings of the prior art:
The Genbank sequence entry AFN42938 teaches the endogenous gene of the instantly claimed, as indicated in the Specification.
Bienert, in the accompany publication, teaches silencing of this endogenous gene in tobacco, using RNAi (p. 749-750), which resulted in the reduced expression of this endogenous gene.
Bienert does not explicitly teach mutagenesis of the endogenous gene.
Xu teaches tobacco plants, hybrids, varieties, and lines having a mutation in an endogenous (wild type) gene ([0007]; wherein the mutated gene has altered expression, e.g. null ([0040]); wherein the mutation was induced via a chemical agent such as EMS (Example 1), or radiation ([0023]). Xu teach the methods of inducing mutation in a tobacco plant cell, and identifying the mutant plant comprising a mutation in the specified endogenous gene ([0023-0024], for example). Xu teaches tobacco product and the method of making tobacco product from the tobacco plant comprising the mutation in the endogenous gene ([0059], for example).
Therefore, it would have been prima facie obvious and within the scope of the person having ordinary skill in the art to have used the mutagenesis methods of Xu on the endogenous gene taught by Bienert to arrive at a tobacco plant with reduced expression of the PDR5 gene, such as a null version of PDR5. The reduced amount of alkaloid accumulation in such a mutant tobacco plant would flow naturally from the null mutation. In doing so the PHOSITA would arrive at the claimed plant and method of producing such a plant. The PHOSITA would have 
Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Claims 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012) and Bienert, M.D. (The Plant Journal (2012) 72, 745–757) in view of Xu, D. (PGPUB US 20100218270 A1, 2010) as applied to claims 21-29, and further in view of Zhang, Y.(Plant physiology 161.1 (2013): 20-27, published on January 2013).
Claims 21-29 and the teaching of Bienert and Xu regarding claims 21-29 are discussed supra.
Claims 30-31 are drawn to the method of making mutant tobacco plant, wherein mutagenesis is induced using TALEN or zinc-finger nuclease. 
Claim 33 is drawn to the method of claim 31 further comprising selecting a progeny plant.
Xu teaches selecting progeny plants comprising the intended mutation ([0011], for example).
Bienert and Xu do not explicitly teach inducing mutations TALEN or zinc-finger nuclease.

Therefore, it would have been prima facie obvious and within the scope of the PHOSITA to have used the gene editing methods of Zhang or any mutagenesis method of Xu on the endogenous gene taught by Bienert to arrive at a tobacco plant with reduced or null expression of the PDR5 gene. The reduced amount of alkaloid accumulation in such a mutant tobacco plant would flow naturally from the null mutation. In doing so the PHOSITA would arrive at the claimed plant and method of producing such a plant. The PHOSITA would have been motivated to do so given the teachings of Bienert in reducing the expression of endogenous tobacco PDR5, at least for research purpose if nothing else. The PHOSITA would have had reasonable expectation of success given the teachings of Bienert in the endogenous gene sequence of the tobacco PDR5 (designated as C22474 of the instant Specification) and the teaching and success of Xu or Zhang in producing induced mutant in a tobacco endogenous gene.
Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Conclusion
Claims 21-31 and 33-39 are rejected. Claim 34 is allowed.
Claim 32 is deemed free of the prior art, since there is no prior art teaching or suggesting the claimed method of producing a tobacco plant comprising crossing a mutant tobacco plant having an induced mutation in SEQ ID NO: 35, selecting a progeny plant having the mutation and the resulted reduced expression of the endogenous gene and selecting for progeny tobacco plants that comprise leaf exhibiting a reduced amount of at least one alkaloid relative to leaf from a corresponding plant lacking the mutation. The closest prior arts are GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012) and Bienert, M.D. (The Plant Journal (2012) 72, 745–757) in view of Xu, D. (PGPUB US 20100218270 A1, 2010), as discussed above. The combined teachings of the prior art does not teach or suggest the action step of selecting a progeny plant having the PDR5 mutation AND reduced accumulation of alkaloids with reasonable expectation of success or motivation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663